 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 1 of 6 PAGEID #: 79



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Damon Lloyd,

              Plaintiff,

     v.                                        Case No. 2:20-cv-1074

Deanna Pettit,
et al.,

              Defendants.

                                OPINION AND ORDER
     Plaintiff         Damon   Lloyd,    an     inmate   incarcerated     at    the
Chillicothe Correctional Institution, proceeding pro se, filed this
action under 42 U.S.C. §1983 against Unit Manager Deanna Pettit,
Institution Inspector Corby Free, Warden Timothy Shoop, Deputy
Warden Rebecca Casto, Chief Inspector Antonio Lee, Ohio Department
of Rehabilitation and Correction (“ODRC”) Attorney Christopher
Lampert, and ODRC Director Annette Chambers Smith.                      Plaintiff
alleged that the defendants violated his constitutional rights
under     the    First,      Fifth,    Eight,    Thirteenth      and   Fourteenth
Amendments.        Specifically, plaintiff alleged that Unit Manager
Pettit: subjected him to corporal punishment in retaliation for an
anonymous slur and failure to obtain the promotion she sought;
filed unsanctioned conduct reports against seventy-one inmates
about   the     use    of   clothes    hooks    and   shelves;   and   threatened
plaintiff       concerning     his    communications     with    his   mother   and
daughter, who were trying to create a website concerning his
wrongful incarceration.              Plaintiff’s claims against the other
defendants concern their handling of his grievances.
     On June 6, 2020, the magistrate judge filed a report and
recommendation.        The magistrate judge conducted an initial screen
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 2 of 6 PAGEID #: 80



of plaintiff’s complaint pursuant to 28 U.S.C. §1915A, which
requires the court, “in a civil action in which a prisoner seeks
redress from a governmental entity or officer or employee of a
governmental entity,” to dismiss a complaint that fails to state a
claim upon which relief may be granted.                  28 U.S.C. §1915A(a)-
(b)(1).     The      magistrate   judge       recommended     that   plaintiff   be
permitted to proceed with his claims against Pettit, but concluded
that the claims against the other defendants should be dismissed
for failure to state a constitutional claim for relief.
I. Standard of Review
     This      matter   is   before    the      court   for    consideration     of
plaintiff’s objection (Doc. 10) to the magistrate judge’s report
and recommendation. If a party objects within the allotted time to
a report and recommendation, the court “shall make a de novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”                       28 U.S.C.
§636(b)(1).
     Title 28 U.S.C. §1915(e) requires the sua sponte dismissal of
an action upon the court’s determination that the action fails to
state a claim upon which relief may be granted. Grinter v. Knight,
532 F.3d 567, 572 (6th Cir. 2008).                 Courts conducting initial
screens under §1915(e) apply the motion to dismiss standard.                  See,
e.g.,   Hill    v.   Lappin,   630    F.3d     468,   470–71    (6th   Cir.   2010)
(applying Fed. R. Civ. P. 12(b)(6) standards to review under 28
U.S.C. §§1915A and 1915(e)(2)(B)(ii)).


                                          2
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 3 of 6 PAGEID #: 81



     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.     Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
II. Plaintiff’s Objection
     As the magistrate judge noted, prisoners do not have a
constitutionally protected liberty interest in an inmate grievance
system.   Doc. 9, p. 3 (citing Haywood v. Gifford, No. 1:17-CV-398,
2017 WL 5633316, at *3 (S.D. Ohio Oct. 4, 2017), report and
recommendation adopted, 2017 WL 5598167 (S.D. Ohio Nov. 21, 2017).
Prison    officials    whose    only   roles    involve     their   denial    of
administrative grievances and their failure to remedy the alleged
unconstitutional behavior cannot be liable under §1983.               Shehee v.
Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).              See also Walker v.
Michigan Dept. of Corrections, 128 F’Appx. 441, 445 (6th Cir.
2005)(there is no constitutionally protected due process right to
unfettered access to prison grievance procedures); Haywood, 2017 WL
5633316, at *3 (complaints about defendants’ failure to provide
plaintiff    with     forms,   to   respond     to   grievances,      or   other
deficiencies in the grievance process do not give rise to a
plausible claim because plaintiff had no constitutional right to an


                                       3
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 4 of 6 PAGEID #: 82



effective prison grievance procedure).
       Plaintiff’s only objection concerns the magistrate judge’s
recommendation that the claims against Inspector Free be dismissed.
Plaintiff    alleged      that   when    he     made   an    informal      complaint
concerning Pettit’s alleged conduct to Warden Shoop, Inspector Free
redirected this complaint to Pettit, who then denied the informal
complaint without authority.            Complaint, ¶¶ 2 and 3.             Plaintiff
also alleged that when he pursued the next step of the inmate
grievance process, Inspector Free denied the grievance. Complaint,
¶ 5.   Plaintiff further alleged that on September 26, 2019, he was
“passed to the Institutional Inspector’s Office, I.E., Corby Free,
who confirmed his bias and that he had redirected my original
complaint to Timothy Shoop to Deanna Pettit.”                          According to
plaintiff, Free challenged him to “write it up and see how far it
goes[.]”     Complaint, ¶ 10.           Plaintiff then filed a grievance
against Free, but this grievance was denied. Complaint, ¶¶ 13, 14.
       Plaintiff argues for the first time in his objection that
Inspector Free’s conduct amounted to personal involvement and
direct participation in and approval of Pettit’s conduct, and that
his    actions   were    sufficiently        connected      to   Pettit’s    alleged
violations    to    render     him    liable.     However,       the     doctrine   of
respondeat superior does not apply in §1983 actions to impute
liability onto supervisory personnel.             Ashcroft v. Iqbal, 556 U.S.
662, 676 (2009).          To hold a supervisor liable under § 1983,
plaintiff    “must      show   that    the    official      at   least    implicitly
authorized,        approved,     or      knowingly       acquiesced         in      the
unconstitutional conduct[.]”            Everson v. Leis, 556 F.3d 484, 495
(6th Cir. 2009).         No facts are pleaded in the complaint which


                                         4
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 5 of 6 PAGEID #: 83



indicate that Inspector Free authorized, approved, or acquiesced in
the corporal punishment scheme or any acts of harassment allegedly
initiated by Pettit.
     The only allegations in the complaint concern Inspector Free’s
role in the grievance proceedings which plaintiff pursued after
Pettit’s alleged misconduct.         Inspector Free’s alleged failure to
follow proper grievance procedures and his denial of plaintiff’s
grievance are not sufficient to render him liable under §1983. See
Luttrell, 199 F.3d at 300 (prison officials whose only roles
involve their denial of administrative grievances and their failure
to remedy alleged unconstitutional behavior cannot be liable under
§1983); Knop v. Johnson, 977 F.2d 966, 1014 (6th Cir. 1992)(prison
official’s alleged failure to adequately investigate claims of
misconduct does not rise to the level of encouragement that would
make the official liable for such misconduct); Haywood, 2017 WL
5622216, at *3 (deficiencies in the grievance process do not give
rise to a plausible claim of federal constitutional dimension).
     The court agrees with the magistrate judge’s conclusion that
the complaint fails to allege a claim against Inspector Free, and
plaintiff’s objection is denied.
III. Conclusion
     In accordance with the foregoing, the court adopts the report
and recommendation (Doc. 9).         The claims against defendants Free,
Shoop, Casto, Lee, Lampert, and Chambers Smith are dismissed
pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a
claim for which relief may be granted, and the clerk is directed to
terminate these defendants on the docket.                 Plaintiff will be
permitted to proceed with his claim against defendant Pettit.


                                       5
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 12 Filed: 10/08/20 Page: 6 of 6 PAGEID #: 84




     It is so ordered.


Date: October 7, 2020                    s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       6
